F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JUN 27 2000
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 ALFONZO SMITH,

           Petitioner-Appellant,
 v.                                                       No. 99-6422
 RON CHAMPION,                                      (D.C. No. 98-CV-549-M)
                                                           (W.D.Okl.)
           Respondent-Appellee.




                             ORDER AND JUDGMENT           *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Alfonzo Smith appeals the district court’s denial of his 28 U.S.C. § 2254

petition for habeas corpus relief. We exercise jurisdiction pursuant to 28 U.S.C.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
§ 1291, deny Smith a certificate of appealability, deny his motion to proceed on

appeal in forma pauperis, and dismiss his appeal.

                                          I.

      Smith pled guilty to and was convicted of unlawful distribution of cocaine,

in violation of Okla. Stat. tit. 63, § 2-401, and was sentenced to 15 years in

prison. The trial court denied Smith’s motion to withdraw his guilty plea in

which he claimed he did not understand his constitutional rights at the plea

hearing. Smith appealed to the Oklahoma Court of Criminal Appeals, arguing the

trial court abused its discretion in denying his motion to withdraw his plea and

that he received ineffective assistance of counsel. The Oklahoma Court of

Criminal Appeals summarily affirmed Smith’s conviction and sentence.

      In April 1998, Smith filed a 28 U.S.C. § 2254 petition for habeas relief in

federal district court. The magistrate judge recommended denial of Smith’s

§ 2254 petition, and Smith filed objections to the magistrate’s report. The

district court adopted the magistrate’s recommendation and denied Smith’s §

2254 petition. The district court also denied Smith a certificate of appealability

and leave to proceed on appeal in forma pauperis.

                                         II.

      In reviewing the denial of habeas relief, we review the district court’s

factual findings under a clearly erroneous standard and its legal conclusions de


                                          2
novo. Rogers v. Gibson , 173 F.3d 1278, 1282 (10th Cir. 1999),     cert. denied , 120
S. Ct. 944 (2000). Section 2254(d) provides that a petitioner in the custody of a

state court shall not be granted habeas relief

      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–(1) resulted
      in a decision that was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the
      Supreme Court of the United States; or (2) resulted in a decision that
      was based on an unreasonable determination of the facts in light of
      the evidence presented in the State court proceeding.

See Williams v. Taylor , 120 S. Ct. 1495, 1506-08 (2000) (clarifying § 2254(d)

standard of review).

      On appeal, Smith alleges the trial court abused its discretion in denying his

request to withdraw his plea and he was denied effective assistance of counsel.

Smith makes no specific arguments as to how the trial court erred in not allowing

him to withdraw his plea or how he received ineffective assistance of counsel,

citing only general principles of law. The magistrate determined that Smith’s

withdrawal argument was procedurally barred because he did not raise the

specific issue in his direct appeal and failed to establish the prejudice necessary

to overcome that bar. The magistrate further concluded that Smith knowingly

and voluntarily entered his plea. The magistrate then concluded that Smith

received effective assistance of counsel. After reviewing the record, we are

convinced Smith has shown no error warranting federal relief.


                                          3
                                     III.

      We DENY Smith a certificate of appealability, DENY his motion to

proceed on appeal in forma pauperis, and DISMISS his appeal. The mandate

shall issue forthwith.

                                            Entered for the Court

                                            Mary Beck Briscoe
                                            Circuit Judge




                                      4